OPINION — AG — THE FIRST FISCAL YEAR MENTIONED IN SAID ACT HAVING EXPIRED . . . THAT OBLIGATIONS AMY BE INCURRED AGAINST ANY ITEM OF APPROPRIATION PROVIDED FOR IN SENATE BILL NO. 369 OF THE 24TH OKLAHOMA LEG AT ANY TIME PRIOR TO DECEMBER 20, 1955, PROVIDED THAT PAYMENT THEREOF BE MADE IN HARMONY WITH THAT PORTION OF ARTICLE V, SECTION 55 OF THE CONSTITUTION OF THE STATE OF OKLAHOMA WHICH PROHIBITS THE PAYMENT OF FUNDS FROM AN APPROPRIATION AFTER THE EXPIRATION OF TWO AND ONE HALF YEARS FOLLOWING PASSAGE OF THE ACT APPROPRIATION SUCH FUNDS. CITE: 62 O.S.H. 41.10, 62 O.S.H. 41.15 (JAMES C. HARKIN)